t c memo united_states tax_court burien nissan inc et al petitioners v commissioner of internal revenue respondent docket nos filed date j patrick quinn for petitioners roy wulf for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies and accuracy-related_penalties for burien nissan inc burien ‘cases of the following petitioners are consolidated herewith burien nissan inc docket no and donald w johnston and jacque c johnston deceased docket nos and nissan as follows accuracy--related penalty docket no year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure respondent determined deficiencies and accuracy-related_penalties for donald w johnston and jacque c johnston deceased the johnstons as follows accuracy--related penalty docket no year deficiency sec_6662 a dollar_figure dollar_figure big_number after concessions ’ the issues for decision are whether burien nissan must amortize noncompetition agreement payments to mr johnston over years pursuant to sec_197 whether burien nissan’s operating loss carryforward for 7unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure -burien nissan deducted dollar_figure that it paid to redeem its own stock on its and federal_income_tax returns this deduction increased the amount of burien nissan’s net_operating_loss carryforward into burien nissan concedes that it is not entitled to deduct these payments and that the net_operating_loss carryforward has to be reduced accordingly the johnstons concede that they are not entitled toa capital_loss for their sale of burien nissan stock respondent concedes that burien nissan is entitled to deduct dollar_figure in dollar_figure in and dollar_figure in in connection with payments to gerald buchner respondent also concedes the dollar_figure proposed_adjustment in the johnstons’ interest_income should be adjusted to account for additional interest deductions beyond those claimed on its original federal_income_tax returns whether the johnstons failed to report a dollar_figure lump-sum payment pursuant to a noncompetition agreement with burien nissan whether the johnstons should have reported dollar_figure of income in pursuant to a noncompetition agreement between mr johnston and matthew b west inc and whether burien nissan and the johnstons are liable for the accuracy-related_penalties under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference burien nissan’s mailing address was in seattle washington burien nissan and the johnstons ignored rule e which provides in part in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact under the circumstances we have assumed that burien nissan and the johnstons do not object to respondent’s proposed findings_of_fact except to the extent that their statements on brief are clearly inconsistent therewith in which event we have resolved the inconsistencies based on our understanding of the record as a whole see gleave v commissioner tcmemo_1997_276 n see also 101_tc_412 n - at the time of the filing of its petitions at the time the johnstons filed their petitions their mailing address was in tumwater washington mr johnston has over years of experience in the automobile industry and he has owned interests in six automobile dealerships mrs johnston died in the sale of burien nissan as of date mr johnston and gary mclaughlin owned all the issued and outstanding shares of burien nissan mr johnston owned big_number shares or percent of the issued and outstanding shares of burien nissan his basis in those shares as of date was dollar_figure mr mclaughlin owned big_number shares or percent of the issued and outstanding shares of burien nissan mr mclaughlin is mr johnston’s son-in-law on date mr johnston and mr mclaughlin entered into a stock purchase agreement stock purchase agreement with gerald buchner kenneth stanford herbert whitehead and patrick watson purchasers the stock purchase agreement provided that mr johnston would sell big_number shares of burien nissan to the purchasers for dollar_figure and that mr mclaughlin would sell his entire big_number shares in burien nissan for dollar_figure al1l amounts throughout this opinion are rounded to the nearest dollar option closing the stock purchase agreement provided an option for burien nissan to purchase mr johnston’s remaining big_number shares for dollar_figure under the terms of the agreement burien nissan was reguired to pay mr johnston the full dollar_figure in monthly installments over a 30-month period beginning in june of the agreement also provided for an option closing this was defined as the moment when mr johnston transferred his remaining big_number shares to burien nissan the option closing date was to occur within days of burien nissan’s full payment for the purchase of mr johnston’s big_number shares however burien nissan breached its obligation to pay for the big_number shares and the option closing never occurred ’ noncompetion agreement pursuant to the terms of the stock purchase agreement mr johnston was required to execute and deliver to burien nissan a noncompetition agreement noncompetition agreement at the option closing the noncompetition agreement prohibited ‘these shares amounted to percent of the outstanding burien nissan shares mr johnston received dollar_figure from burien nissan in and mr johnston never reported receiving the remaining dollar_figure dollar_figure dollar_figure dollar_figure from burien nissan pursuant to the stock purchase agreement option ‘exhibit b of the stock purchase agreement contained the noncompetition agreement between burien nissan and mr continued -- - mr johnston from operating a nissan dealership within miles of the burien nissan location for years burien nissan was reguired to pay mr johnston dollar_figure for signing and abiding by the agreement ’ the option closing never occurred the noncompetition agreement was never signed and burien nissan never paid mr johnston any amounts due under the noncompetition agreement breach of the stock purchase agreement burien nissan breached its obligation under the stock purchase agreement in the event of a breach mr johnston’s sole remedy under the stock purchase agreement was to force a sale of all outstanding burien nissan shares to a third party mr johnston wrote a letter dated date putting the purchasers and burien nissan on notice that they had breached the stock purchase agreement restructured sale on date burien nissan mr johnston mr mclaughlin and the purchasers entered into an addendum to the stock purchase agreement addendum and a contract continued johnston the noncompetition agreement provided that in the event that burien nissan was unable to make a single payment of dollar_figure to mr johnston then consideration shall be paid_by promissory note the promissory note required monthly payments of dollar_figure until the note was paid in full - entitled supplement to agreement supplement under the terms of the addendum burien nissan was to redeem mr johnston’s capital stock for dollar_figure and pay mr mclaughlin dollar_figure as of date the books_and_records of burien nissan reflected an obligation of dollar_figure to don johnston and or johnston family_partnership under the terms of paragraph in the supplement mr johnston was prohibited from competing with burien nissan from date through date in a geographical area defined as a line south of boeing field running east and west west east and south king county lines burien nissan was reguired to pay mr johnston a fee totaling dollar_figure for complying with the noncompetition agreement payment of the fee was to be made as follows monthly payments of dollar_figure dollar_figure lump sum payment big_number total payments big_number mr whitehead called mr johnston to say that there had been a dollar_figure error in the computation of amount due under paragraph of the supplement and that burien nissan would pay him dollar_figure less in one of the checks rurien nissan negotiated a loan for dollar_figure from primus financial services inc primus the purpose of the primus loan was to complete the acquisition of burien nissan by the purchasers par of the supplement required monthly continued - - on date burien nissan gave the johnston family_partnership a promissory note for dollar_figure on date mr johnston and burien nissan entered into a stock_redemption agreement stock_redemption agreement under the terms of the stock_redemption agreement burien nissan agreed to redeem mr johnston’s big_number shares for the sum of dollar_figure on date burien nissan paid dollar_figure to don johnston johnston family_partnership mr johnston surrendered his remaining big_number shares to burien nissan on date the johnstons never reported receiving dollar_figure as provided in the stock_redemption agreement the stock_redemption agreement also provided that mr johnston agreed to sign over and cancel the outstanding promissory note payable by burien nissan inc in the sum of dollar_figure the promissory note was marked cancelled on date the stock_redemption agreement also provided that the continued payments of dollar_figure x dollar_figure dollar_figure plus a lump sum payment of dollar_figure dollar_figure dollar_figure dollar_figure however the agreement only required a total_payment of dollar_figure we note that par of the stock_redemption agreement refers to a promissory note in the amount of dollar_figure while the promissory note is in the stated amount of dollar_figure a dollar_figure difference --- - parties shall sign an agreement termination purchase and sale agreement termination agreement ' mr johnston mr mclaughlin and the purchasers entered into the termination agreement on date the termination agreement provided in part t he undersigned parties hereby agree that all further rights liabilities and responsibilities under the may stock purchase agreement are terminated including but not limited to the noncompetition agreement the sale and purchase of big_number shares of donald johnston’s remaining stock on date burien nissan issued a check for dollar_figure to mr johnston ' burien nissan capitalized the payment of dollar_figure and amortized the cost over years on its original federal_income_tax return mr johnston did not report the dollar_figure payment as income burien nissan deducted the full amount of monthly payments of dollar_figure on its federal_income_tax return monthly payments of dollar_figure on its federal_income_tax return 3the stock_redemption agreement also provided that the parties shall sign and enter into the donald johnston noncompetition agreement which document is incorporated herein by reference from this we conclude that the noncompetition agreement was not effective until date when this agreement was signed and when mr johnston received consideration for entering into the noncompetition agreement the difference between the dollar_figure check paid on date and the lump-sum payment of dollar_figure due mr johnston pursuant to the supplement is dollar_figure as stated earlier the dollar_figure difference is an adjustment to the payments due mr johnston due to a computational error - and monthly payments of dollar_figure on its federal_income_tax return income_tax reporting of the burien nissan sale the johnstons filed their original federal_income_tax return on or about date on schedule d of their original income_tax return the johnstons reported selling burien nissan stock on date as follows sales_price dollar_figure cost_basis big_number net_long-term_capital_loss big_number on date the johnstons filed a second form 1040x second amended return to reflect changes in the treatment of the burien nissan sale ’ on the second amended return the johnstons reported selling burien nissan stock as follows total sales_price '7dollar_figure ‘norm smith prepared all income_tax returns for burien nissan the johnstons the johnston family_partnership and don johnston inc for all years from through 'ethe johnstons filed their first form 1040x amending their income_tax return to reflect changes in the treatment of interest_expense on date ‘the johnstons computed their sales proceeds as follows proceeds reported on original return dollar_figure amount due the johnston family_partnership which had been paid to mr johnston big_number payments received in and big_number total continued less adjusted_basis big_number net_long-term_capital_loss big_number the basis amount reported by the johnstons on their second amended return was their basis in all of their burien nissan stock the johnstons applied a portion of the long-term_capital_loss against income and carried forward the remainder applying it against income earned in and the johnstons absorbed the entire remaining capital_loss carryforward on their income_tax return they did not have any capital_loss to carry forward to the johnstons filed their federal_income_tax return on or about date on schedule d of their income_tax return the johnstons reported selling burien nissan stock as follows total sales_price dollar_figure less adjusted_basis net_long-term_capital_loss big_number the johnstons had no basis in the shares of burien nissan they sold in the johnstons already had applied their continued we note that a dollar_figure difference exists between the total_proceeds amount reported here and the amount reported in the johnstons’ original federal_income_tax return 18qon their federal_income_tax return the johnstons computed their basis by subtracting the basis reported on their original income_tax return of dollar_figure from their basis in the big_number shares held on date dollar_figure the johnstons disregarded the second amended return filed on date -- entire dollar_figure basis in their burien nissan shares against the proceeds that they reported on their second amended return burien nissan amended income_tax returns on date burien nissan mailed amended u s corporate_income_tax returns forms 1120x for taxable years and to the ogden service_center the form 1120x for reflected a dollar_figure increase in burien nissan’s reported loss for the year the increased loss was due to the following reported adjustments johnston reverse total accrue family employment_tax year additional partnership employment award prior adjustment ransopher interest sec_267 award amortization expense year interest adjustment adjustment adjustment expenses income -- dollar_figure -- -- -- dollar_figure -- --- --- --- -- big_number dollar_figure big_number -- -- big_number -- big_number big_number -- -- big_number -- big_number big_number -- -- big_number dollar_figure big_number dollar_figure dollar_figure big_number big_number total big_number big_number big_number big_number big_number sale of aurora mitsubishi assets mr johnston owned percent of the outstanding_stock of don johnston inc mr mclaughlin and richard huntoon owned percent and percent respectively of the outstanding_stock of don johnston inc don johnston inc owned and operated a car dealership doing business as aurora mitsubishi from until the sale of the dealership on date matthew b west inc and don johnston inc entered into an agreement entitled agreement for sale of assets aurora asset sale agreement mr johnston signed the aurora asset sale agreement as president of don johnston inc the aurora asset sale agreement provided in part donald johnston agrees to not compete with purchaser in the new car automobile business with regard to mitsubishi company franchise from a location within king county washington for a period of five years as consideration for the noncompetition and consulting agreement purchaser agrees to pay donald w johnston two hundred ninety thousand dollars dollar_figure payable on closing on date matthew b west inc paid don johnston inc dollar_figure this amount included the dollar_figure allocated to the noncompetition agreement with mr johnston mr johnston executed a bill of sale in his individual capacity ’ ’ indicating that in exchange for dollar_figure donald johnston agrees not to compete with buyer as specified in the agreement for sale of assets mr johnston signed a letter dated date stating that the buy sell agreement had been completed he also signed the bill of sale in his capacity as president a recap of bill of sale recap provided the following allocation to the purchase new vehicle inventory sdollar_figure big_number parts inventory big_number oil grease inventory big_number furniture fixtures big_number business taxes big_number work-in-process and sublet inventorie sec_754 prepaid expenses big_number expense of physical inventory goodwill big_number covenant noncompetition agreement big_number miscellaneous obligations big_number big_number ‘we note a dollar_figure difference between the dollar_figure bill of sale recap and the dollar_figure amount_paid by matthew b west inc on date mr johnston initialed the recap reflecting the allocation of dollar_figure to the covenant noncompetition agreement on date don johnston inc paid mr johnston dollar_figure and paid wilson ford dollar_figure mr johnston signed both don johnston inc checks mr johnston did not report any income from the noncompetition agreement with matthew b west inc on his or federal_income_tax returns don johnston inc did not report any income from the noncompetition agreement with matthew b west inc on its federal_income_tax returns don johnston inc booked the payments for the noncompetition agreement with matthew b west inc as a payable tn wilson ford was an automobile dealership controlled by mr johnston - - to mr johnston on its corporate books on the balance sheets schedule l with detail statement of its and federal_income_tax returns forms 1120s don johnston inc reported that it owed mr johnston dollar_figure on date and date opinion it sec_197 the first issue is whether burien nissan must amortize noncompetition agreement payments to mr johnston over years pursuant to sec_197 burien nissan argues that the noncompetition agreement was entered into in therefore it is not a sec_197 intangible we disagree an amortizable sec_197 intangible must be amortized ratably over a 15-year period beginning with the month in which such intangible was acquired sec_197 an amortizable sec_197 intangible is any sec_197 intangible acquired by a taxpayer after date and held in connection with the conduct_of_a_trade_or_business sec_197 a covenant_not_to_compete entered into in connection with an acquisition of an interest in a trade_or_business is a sec_197 intangible see sec_197 e execution of the noncompetition agreement was contingent upon the prior occurrence of particular events the noncompetition agreement would be executed if burien nissan -lsee omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec g 107_stat_540 for effective date -- - purchased mr johnston’s remaining big_number shares for dollar_figure in monthly installments over a 30-month period beginning in june of and mr johnston transferred the shares to burien nissan at the option closing in this case the most important event that fixed the parties’ obligation to enter into the covenant did not occur burien nissan breached its obligation to make the required_payments thus under the terms of the stock purchase agreement mr johnston was not obligated to transfer his remaining big_number shares at an option closing consequently mr johnston was under no obligation to execute the noncompetition agreement indeed the stock purchase agreement was never signed and burien nissan never paid mr johnston any amounts due pursuant to the noncompetition agreement burien nissan did not acquire a noncompetition agreement from mr johnston until after the agreement was signed on date which prohibited mr johnston from operating an automobile dealership in a defined area starting on date petitioners argue that the agreements executed in date and date merely amended and supplemented the stock purchase agreement we disagree the termination agreement executed on date explicitly stated that the parties agreed that the stock purchase agreement was -the option closing date was to occur within days of burien nissan’s full purchase of mr johnston’s big_number shares terminated including but not limited to the noncompetition agreement and the purchase of mr johnston’s remaining big_number shares of stock moreover the terms contained in the noncompetition agreement ratified on date were different from the terms contained in the covenant each agreement defined different geographic zones different time periods and different payment amounts over different payment schedules thus the later agreement did not add terms that were lacking in the previous agreement it was a completely different agreement we find that the noncompetition agreement was entered into after date therefore we hold that burien nissan must amortize the payments made to mr johnston for the noncompetition agreement over years pursuant to sec_197 il operating loss carryforward burien nissan argues that its operating loss carryforward for should be adjusted because it is entitled to additional interest deductions beyond those claimed on its original federal_income_tax returns ’ burien nissan offered federal_income_tax 2burien nissan also asserted that it was entitled to deduct dollar_figure in connection with a dollar_figure cash payment to mr buchner as claimed on its amended federal_income_tax return burien nissan’s original returns for through reflected an amortizable payment of dollar_figure in connection with the settlement of the law suit with mr buchner respondent conceded that the dollar_figure payment was deductible in and that the amortization payment should be reversed in connection with the settlement with mr buchner burien nissan amortized dollar_figure in dollar_figure in and dollar_figure in burien nissan incorrectly asserted that it was entitled to an amortization reversal of dollar_figure in continued -- - returns and amended federal_income_tax returns as prima facie evidence in support of its claimed deductions deductions are a matter of legislative grace and the burden of showing the right to deductions is on the taxpayer see rule a 503_us_79 the fact that a taxpayer reports a deduction on his income_tax return 1s not sufficient to substantiate the deduction claimed on it see 71_tc_633 62_tc_834 a tax_return is merely a statement of the taxpayer’s claim it is not presumed to be correct see id the effect of the proffered income_tax returns here is a conclusion given without any circumstances to gauge its accuracy no evidence was introduced to substantiate the accuracy of the deductions taken on the amended returns a taxpayer 1s required to maintain records to substantiate deductions claimed on the tax_return see sec_6001 basically burien nissan is relying on its own uncorroborated tax returns to substantiate claimed interest deductions in excess of interest deductions previously claimed burien nissan has failed to carry its burden of proving that it is entitled to the additional interest deductions claimed in its federal amended income_tax return continued the correct amount of the employment award reversal is dollar_figure in dollar_figure in and dollar_figure in - - burien nissan also argued that it was entitled to a net_loss carryforward into based largely on the same reasons asserted for additional deductions for burien nissan has failed to meet its burden for additional deductions in til lump--sum payment the johnstons argue that burien nissan’s dollar_figure payment to mr johnston on date was made to him in his capacity as a partner in the johnston family_partnership according to the johnstons the check was an interest payment on a note due to the johnston family_partnership not a payment under the noncompetition agreement therefore according to the johnstons the payment should not be included in mr johnston’s taxable_income we disagree gross_income includes compensation_for services see sec_61 we have found that amounts paid_by a purchaser to a seller for a covenant_not_to_compete are ordinary_income to the seller since they are tantamount to payments for services 51_tc_306 affd sub nom throndson v commissioner 457_f2d_1022 9th cir the promissory note from burien nissan to the johnston family_partnership was canceled on date and the dollar_figure check payable to mr johnston was written on date burien nissan did not deduct the dollar_figure payment as interest on its original federal income return instead it - capitalized the payment and amortized the cost over years the agreement executed on date prohibiting mr johnston from competing with burien nissan reguired monthly payments of dollar_figure and a lump-sum payment of dollar_figure however due to a computational error mr whitehead told mr johnston that burien nissan would reduce one payment by dollar_figure burien nissan paid the full dollar_figure in all of the monthly payments thus we conclude that the dollar_figure payment to mr johnston on date was in satisfaction of the lump-sum payment due under the supplement agreement executed on date prohibiting mr johnston from competing with burien nissan we find that the dollar_figure lump-sum payment to mr johnston was paid pursuant to the noncompetition agreement we hold that mr johnston must include the payment in his taxable_income burien nissan asserted that it made an error on its federal_income_tax return but that it filed an amended tax_return for additional interest as discussed supra pp burien nissan has not established that it was entitled to additional interest deductions in --- - iv noncompetition agreement matthew b west inc mr johnston argues that he should not have to recognize dollar_figure allocated to the covenant_not_to_compete with matthew b west inc the johnstons do not dispute that the aurora asset sale agreement included mr johnston’s covenant_not_to_compete or that the dollar_figure payment from matthew b west on date included the dollar_figure allocated to mr johnston’s covenant_not_to_compete the johnstons assert however that creditors were paid with the proceeds of the sale and that mr johnston was a bona_fide creditor for the sum of dollar_figure that he loaned to don johnston inc in short the johnstons are attempting to assign dollar_figure of the sales proceeds to don johnston inc and then reallocate or recast the payment to mr johnston individually as a return_of_capital rather than compensation although the johnstons stipulated that johnston inc received dollar_figure on date from matthew b west inc they argue on brief that it received dollar_figure from the sale we cannot account for the dollar_figure difference which for our purposes is irrelevant we note however that the same dollar_figure difference dollar_figure after accounting for rounding exists between the bill of resale recap and the amount_paid by matthew b west inc on date see supra note 26the johnstons assert that don johnston inc borrowed dollar_figure from wilson motor co on date mr johnston testified that he had funds in at wilson ford and that it was his personal funds with wilson ford that were used to make the loan from wilson ford to don johnston inc on brief the johnstons indicate that wilson motor co was wholly owned by donald johnston we note however that the exhibits referenced by the johnstons on brief do not support mr johnston’s assertion that he had personal money in wilson motor co and that in turn his personal money was used to lend don johnston inc dollar_figure -- - regardless of who received the income attributable to the covenant_not_to_compete the true_earner of that income is liable for the tax on it and cannot escape that tax by assigning the income to another taxpayer see 281_us_111 in the instant case mr johnston in his individual capacity not don johnston inc agreed to refrain from competing in the new car automobile business consequently mr johnston in his individual capacity must recognize the income attributable to that promise see chiappetti v commissioner tcmemo_1996_183 the parties stipulated that the dollar_figure payment by matthew b west inc included dollar_figure allocated to the noncompetition agreement with mr johnston the presidents of both don johnston inc and matthew b west inc signed a letter on the same day that the payment was made indicating that the purchase had been completed satisfactorily between both parties mr johnston initialed a recap of bill of sale reflecting the allocation of dollar_figure to the covenant noncompetition agreement accordingly we find that mr johnston may not challenge the tax consequences of the agreement which he voluntarily and knowingly made we hold that mr johnston must include the dollar_figure in his income - - v accuracy-related_penalty respondent determined that both burien nissan and the johnstons were liable for an accuracy-related_penalty under sec_6662 sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to a taxpayer's negligence or disregard of rules or regulations or any substantial_underpayment of income_tax see sec a b and sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard includes any careless reckless or intentional disregard of rules or regulations the commissioner's determination that a taxpayer was negligent is presumptively correct and the burden is on the taxpayer to show lack of negligence see hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 we sustain respondent’s determination of the accuracy-related_penalty under sec_6662 and b for the following reasons burien nissan and the johnstons provided no direct evidence regarding the negligence_penalty to rebut the presumption of correctness and the evidence that is in the record tends to indicate a disregard of the rules and regulations see rethorst v commissioner tcmemo_1972_222 affd 509_f2d_623 9th cir -- - no accuracy-related_penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion see sec_6664 burien nissan and the johnstons claim that a reasonable person would have taken a similar position in their income_tax returns we have already rejected burien nissan’s explanations for deducting monthly payments to mr johnston for complying with the noncompetition agreement and burien nissan has conceded that it cannot deduct the cost of redeeming stock it purchased from mr johnston with regard to the johnstons no legal authority was provided to justify the omission of dollar_figure in income in and dollar_figure from income in we rejected the johnstons’ arguments as to why they failed to report these items and the johnstons conceded that they were not entitled to a capital_loss for their sale of burien nissan stock burien nissan and the johnstons also argue that the accuracy-related_penalties should be waived because there was a reasonable basis for their income_tax positions since they relied on the advice of a tax adviser reliance on professional advice does not necessarily demonstrate reasonable_cause and good_faith see sec_1_6664-4 income_tax regs in order fora taxpayer’s reliance on advice to be reasonable so as to negate a - - sec_6662 accuracy-related_penalty this court requires that the taxpayer prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer gave the adviser the necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgement see 115_tc_43 we are not convinced that petitioners reasonably relied on their return preparer in reporting the items in issue the record does not contain evidence of what specific information burien nissan and the johnstons gave their return preparer indeed we have found that petitioners mischaracterized the key transactions in this proceeding and there is every reason to believe that they made the same representations to their return preparer accordingly we find that petitioners have failed to prove that any portion of their underpayments was due to reasonable_cause or that substantial_authority existed for burien nissan’s and the johnstons’ various tax positions we hold that burien nissan and the johnstons are liable for the accuracy-related_penalties under sec_6662 and b for the years in issue respondent also determined that burien nissan and the johnstons are liable for the accuracy-related_penalty for substantially underpaying their income_tax_liability for the - - years in issue under sec_6662 and b to the extent that a computation under rule indicates that a substantial_underpayment of tax within the meaning of sec_6662 exists then we sustain respondent’s determination of course the percent penalty under sec_6662 applies only once for each taxable_year see sec_1_6662-2 income_tax regs to reflect the foregoing and the parties’ concessions decisions will be entered pursuant to rule in docket nos and decision will be entered for respondent in docket no
